Citation Nr: 0424756	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  02-19 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to a separate evaluation for service-
connected diabetic retinopathy, currently evaluated together 
with service-connected type I diabetes mellitus.

3.  Entitlement to an increased evaluation for diabetes 
mellitus, type I, currently evaluated as 60 percent 
disabling.

4.  Entitlement to an increased evaluation for peripheral 
neuropathy, left upper extremity, currently evaluated as 20 
percent disabling.

5.  Entitlement to an increased evaluation for peripheral 
neuropathy, right upper extremity, currently evaluated as 20 
percent disabling.

(The issue of entitlement to a total compensation evaluation 
based on individual unemployability (TDIU) is addressed in a 
separate decision under the same docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1968 to December 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO denied an evaluation in excess of 60 
percent for diabetes mellitus with peripheral neuropathy of 
the right and left upper extremities, retinopathy, and 
nephropathy.  

The RO also denied an evaluation in excess of 20 percent for 
left upper extremity peripheral neuropathy and denied an 
evaluation in excess of 20 percent for right upper extremity 
peripheral neuropathy.  

The RO denied entitlement to a separate evaluation for 
diabetic retinopathy and denied a claim of entitlement to 
service connection for erectile dysfunction.  The veteran 
timely disagreed with these determinations in April 2002.  
Following issuance in October 2002 of the statement of the 
case (SOC) prepared in September 2002, the veteran's timely 
substantive appeal was received in October 2002.

The veteran has also perfected a substantive appeal of a 
claim for an award of a TDIU.  Because the veteran has not 
appointed a representative for that claim, it is addressed in 
a separate decision.

The claim of entitlement to a separate evaluation for 
diabetic retinopathy, and the claims for increased 
evaluations for diabetes mellitus, for peripheral neuropathy, 
left upper extremity, and for peripheral neuropathy, right 
upper extremity, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDING OF FACT

The probative and competent medical evidence of record 
establishes that the veteran has erectile dysfunction 
causally related to long-standing type I (juvenile) diabetes 
mellitus.  


CONCLUSION OF LAW

Erectile dysfunction is proximately due to, the result of, or 
aggravated by service-connected diabetes mellitus.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The treatment records dated in November 2000 reflect that a 
diagnosis of impotence, organic origin, was entered in May 
2000.  Clinical records thereafter, from 2000 through the 
most recent clinical records associated with the claims file, 
reflect continuing assignment of that diagnosis.  

VA outpatient treatment records dated in September 2002 and 
in March 2003 reflected that Viagra was prescribed as a 
result of the veteran's complaints of erectile dysfunction.  

On VA examination conducted in June 2001, the veteran denied 
frequency, incontinence, bladder stones, renal colic, and 
denied that he had undergone urinary catheterization, 
dilatation, or other urinary tract procedures.  He denied any 
history of surgery or trauma affecting the genitourinary 
tract.  At that time, the examiner noted that the veteran did 
not use medications, injections, implants, pumps or 
counseling for erectile dysfunction.  The veteran reported 
that he was unable to achieve vaginal penetration.  There 
were no abnormalities of the genitourinary tract on objective 
examination.  The examiner concluded that the veteran had 
erectile dysfunction secondary to long-standing type I 
(juvenile) diabetes mellitus.  


Analysis

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for erectile dysfunction has been properly 
undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of the benefit sought on appeal by 
the veteran.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Criteria & Analysis

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 
(1995).  To establish entitlement to service connection on a 
secondary basis, there must be competent medical evidence of 
record establishing that a current disability is proximately 
due to or the result of a service-connected disability.  See 
Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).  

In this case, the clinical evidence reflects that the veteran 
was diagnosed as having diabetes mellitus, type I (juvenile 
diabetes) after he had been in service more than two years.  
That diagnosis led to the veteran's service discharge in 
1971, more than 30 years ago.  

The medical evidence is replete with findings that the 
veteran has additional disabilities resulting from his 
diabetes, including retinopathy, nephropathy, and peripheral 
neuropathy.  

The medical evidence reflects that the veteran has complained 
of erectile dysfunction, and his treating physicians have 
concluded that he has impotence of organic origin or erectile 
dysfunction.  

There is VA medical opinion of record that the veteran's 
erectile dysfuction is secondary to his longstanding service-
connected diabetes mellitus.  

Each of the criteria for secondary service connection, 
including current diagnosis, and medical evidence linking the 
claimed disorder to a service-connected disability, have been 
met.  The evidentiary record supports a grant of entitlement 
to service connection on a secondary basis.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995).


ORDER

Entitlement to service connection for erectile dysfunction as 
secondary to service-connected diabetes mellitus is granted.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 
7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

The January 2002 rating decision reflects that the veteran 
failed to report for VA examination scheduled in December 
2001.  In a notice of disagreement submitted in February 
2002, the veteran indicated that he was notified by phone 
less than 48 hours prior to the scheduled VA examination, and 
therefore was unable to attend the examination.  The claims 
file also supports the veteran's contention that he returned 
VA's call the following day to request that the appointment 
be rescheduled with more notice to him.  A VA memorandum 
reflects that, in early January 2002, it was determined that 
the veteran's VA examination should be rescheduled.  

However, the claims file establishes that the veteran's VA 
examination originally scheduled in December 2001 has not 
been rescheduled, even though the veteran timely requested 
such rescheduling and VA determined that the examination 
should be rescheduled.  Further development of the medical 
evidence, including VA examination is required before 
appellate review may be completed.  

While this case is in remand status, updated VA and/or 
private clinical records should be obtained, and the record 
should be reviewed to determine whether actions required 
under the VCAA and current case law interpreting the VCAA 
have been complied with.  See Disabled American Veterans, et. 
al. v. Secretary of Department 
of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC or RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
files and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate 
each of his claims and inform him whether 
he or VA bears the burden of producing or 
obtaining necessary evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 

3.  The VBA AMC should ask the veteran if 
has been treated at VA facility other 
than the Cleveland, Ohio, VA Medical 
Center since March 2003, the date of the 
most recent VA clinical records 
associated with the claims file.  The 
veteran's Cleveland VA Medical Center 
records since March 2003, and clinical 
records from any other identified 
treating VA facilities should be 
obtained.  

He should also be requested to identify 
any non-VA medical care providers who 
have treated him for any disorder or 
service-connected disability since March 
2003.  He should complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  
Identified private treatment records 
should be requested directly from the 
healthcare providers.

4.  The VBA AMC should afford the veteran 
another opportunity to submit any 
evidence of the severity of his service-
connected diabetes mellitus, diabetic 
retinopathy, or peripheral neuropathy of 
the upper extremities, including such 
records as medical examinations or 
treatment records for employment, 
retirement, or disability purposes, 
statements from individuals, co-workers, 
supervisors, or others who may have 
observed symptoms of disability, or other 
types of relevant evidence.  In 
particular, the veteran should provide or 
identify evidence reflecting how 
frequently he has medical or other 
clinical appointments for his service-
connected disabilities, considered 
together.  In any event, the veteran 
should be specifically asked to provide 
or identify any evidence in his 
possession or which he is aware may be 
available that pertains to the claim.

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).
6.  The veteran should be afforded VA 
medical, neurology and ophthalmology 
examinations, and any other specialty 
examination deemed necessary, such as 
endocrinology examination, to determine 
the current severity of diabetes 
mellitus, diabetic retinopathy, and 
diabetic peripheral neuropathy.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by each examiner prior to 
conducting and completing any directed 
examination(s).  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  

The examiners should state whether the 
veteran's diabetes mellitus is productive 
of episodes of ketoacidosis or 
hypoglycemic reactions, and, if so, 
should state the frequency with which the 
veteran has required emergency care and 
inpatient hospitalization since January 
2002, and should describe the frequency 
of the veteran's medical care for his 
diabetes and secondary disabilities, to 
include the frequency of provided and 
recommended ophthalmology, neurology, and 
medical treatment providers, as well as 
describing the veteran's recommended 
daily regimen for control of diabetes.

The examiner who conducts examination of 
the veteran's vision should describe the 
severity of the pathology of diabetic 
retinopathy, and the effects of that 
retinopathy, including whether there are 
any effects other than on the veteran's 
visual acuity.  

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.  

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
they are not, the VBA AMC should 
implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
increased evaluations for the service-
connected disabilities at issue.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims of entitlement to increased evaluations for his 
service-connected disabilities, and may result in their 
denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



